Case: 18-60821      Document: 00515539965         Page: 1    Date Filed: 08/25/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 18-60821
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                         August 25, 2020
                                                                            Lyle W. Cayce
MEI ZI ZHENG,                                                                    Clerk


                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A097 742 805


Before HAYNES, WILLETT and HO, Circuit Judges.
PER CURIAM: *
       Mei Zi Zheng, a native and citizen of China, was ordered removed in
absentia in 2004. Now, she petitions this court for review of an order of the
Board of Immigration Appeals (BIA) denying her fourth motion to reopen. She
argues that the BIA erred by denying her motion because she received
ineffective assistance of counsel and showed changed circumstances.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60821    Document: 00515539965    Page: 2   Date Filed: 08/25/2020


                                No. 18-60821

      Because motions to reopen are disfavored, an alien who files one has a
heavy burden. Gonzalez-Cantu v. Sessions, 866 F.3d 302, 305 (5th Cir. 2017).
This court reviews the disposition of a motion to reopen under a “highly
deferential abuse-of-discretion standard.” Gomez-Palacios v. Holder, 560 F.3d
354, 358 (5th Cir. 2009). This standard mandates that the BIA’s decision be
affirmed unless it is “capricious, without foundation in the evidence, or
otherwise so irrational that it is arbitrary rather than the result of any
perceptible rational approach.” Id.
      Zheng does not address the BIA’s conclusion that her motion to reopen
should be denied because she had not shown prima facie eligibility for relief
and has thus abandoned any challenge she may have had to this conclusion.
See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Additionally, this
conclusion, standing alone, was a proper basis for the BIA to deny the motion
to reopen. See INS v. Abudu, 485 U.S. 94, 104 (1988). Accordingly, there is no
need to examine her arguments concerning the BIA’s alternate bases for its
denial of her motion, and her petition for review is DENIED.




                                      2